NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

GLENN TIBBLE, as representative of a            No.    18-55974
class of similarly situated persons, and on
behalf of the Plan; et al.,                     D.C. No.
                                                2:07-cv-05359-SVW-AGR
                Plaintiffs-Appellants,

SCHLICHTER BOGARD & DENTON                      MEMORANDUM*
LLP, Class Counsel and Lead Counsel for
Plaintiffs,

                Appellant,

 v.

EDISON INTERNATIONAL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted December 11, 2019**
                              Pasadena, California

Before: BOGGS,*** BEA, and HURWITZ, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiffs-Appellants Glenn Tibble et al. (“Appellants”) obtained a damages

award of $13,161,491 in this class action lawsuit and were awarded an additional

$5,800,000 in attorneys’ fees. Appellants subsequently filed a motion to deduct

$964,212 from the class award to reimburse class counsel for expert witness fees.

The district court denied the motion, causing the Appellants to file this appeal. We

assume familiarity with the facts and procedural history and discuss them only as

necessary to explain our decision.

      We review a denial of fees for an abuse of discretion. Stetson v. Grissom,

821 F.3d 1157, 1163 (9th Cir. 2016). We must therefore affirm the district court

unless it applied the wrong legal standard, or its findings were illogical,

implausible or without support from the record. United States v. Hinkson, 585
F.3d 1247, 1262 (9th Cir. 2009) (en banc).

      Here, the district court denied Appellants’ motion because they prevailed on

only one of ten claims, the district court did not rely on any particular expert’s

conclusions in reaching its decision on that claim, and the evidence offered in

support of the motion did not show that any particular expert’s work was “crucial

or indispensable” to the claim upon which Appellants prevailed. Accordingly, it

cannot be said that the district court “(1) relie[d] on an improper factor, (2)



      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                           2
omit[ted] a substantial factor, or (3) commit[ted] a clear error of judgment in

weighing the correct mix of factors.” Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d
952, 956 (9th Cir. 2013). The order of the district court is therefore

      AFFIRMED.




                                          3